Judgment of the Supreme Court, Bronx County (David Stadtmauer, J., at trial with a jury), rendered August 25, 1988, convicting defendant of six counts of criminal possession of stolen property in the third degree and one count of criminal possession of stolen property in the fourth degree and sentencing him to six concurrent, indeterminate terms of imprisonment of 3 to 6 years and one concurrent indeterminate term of imprisonment of IV2 to 3 years, unanimously affirmed.
Defendant’s argument that the police lacked probable cause to arrest him is without merit. We have previously rejected this claim on his codefendant’s appeal. (People v Jones, 160 AD2d 333, lv denied 76 NY2d 790.)
We find no merit to defendant’s claim that his guilt was not established beyond a reasonable doubt. The inference that defendant was in the park while the stolen cars were being disassembled is the only reasonable one that can be drawn from the evidence that there was grease on defendant’s hands and clothing, that defendant was discovered crouching behind an automobile before he attempted to flee, and that there was mud on defendant’s clothing (cf., People v Cleague, 22 NY2d 363).
Defendant’s remaining claims are either unpreserved or without merit. Concur—Milonas, J. P., Wallach, Asch, Kassal and Smith, JJ.